EXHIBIT 10.1

LEASE

This instrument is an indenture of lease by and between Fortune Wakefield, LLC
(“Landlord”) and Metabolix, Inc., a Massachusetts corporation (“Tenant”).

The parties to this instrument hereby agree with each other as follows:

ARTICLE I

SUMMARY OF BASIC LEASE PROVISIONS

1.1                                 INTRODUCTION

As further supplemented in the balance of this instrument and its Exhibits, the
following set forth the basic terms of this Lease, and, where appropriate,
constitute definitions of certain terms used in this Lease.

1.2                                 BASIC DATA

Date:

 

 

March 30, 2007

 

 

 

 

Landlord:

 

 

Fortune Wakefield, LLC

 

 

 

 

Present Mailing Address of Landlord:

 

c/o Farley White Management Company, LLC

 

 

660 Suffolk Street

 

 

 

Lowell, MA 01854

 

 

 

 

Payment Address:

 

 

Fortune Wakefield, LLC

 

 

 

c/o Farley White Management Company, LLC

 

 

 

10 High Street

 

 

 

Suite 900

 

 

 

Boston, MA 02110

 

 

 

 

Managing Agent:

 

Farley White Management Company, LLC

 

 

 

660 Suffolk Street

 

 

 

Lowell, MA 01854

 

 

 

 

Tenant:

 

Metabolix, Inc.

 

 

 

 

Mailing Address of Tenant:

 

 

 

 

650 Suffolk Street

 

 

 

Lowell, MA 01854

 

 

 

 

Premises:

 

 

13,702 Rentable Square Feet

 

 

 

 

Lease Term:

 

 

Five (5) Years (plus the partial calendar month, if any, immediately following
the Term Commencement Date).

 

 

 

 

Term Commencement Date:

 

 

The later of May 18, 2007 or the date that Landlord’s Work is Substantially
Complete. However, if prior thereto Tenant occupies the Premises for the purpose
of conducting its business, the Term Commencement Date shall be immediate upon
such date of occupancy.

 


--------------------------------------------------------------------------------


 

Base Rent:

 

Years 1-3:

 

$178,126.00 per annum ($14,843.83 per month)

 

 

 

 

 

 

 

Year 4:

 

$191,828.00 per annum ($15,985.67 per month)

 

 

 

 

 

 

 

Year 5:

 

$205,530.00 per annum ($17,127.50 per month)

 

 

 

 

 

Rent Commencement Date:

 

The Rent Commencement Date shall be the same as the Term Commencement Date.

 

 

 

Security Deposit:

 

$44,531.50.

 

 

 

Permitted Use:

 

For general office and research and development laboratory use and for no other
purpose or purposes.

 

 

 

Tenant’s Proportionate Share:

 

5.37%. Tenant’s Proportionate Share shall be adjusted in the event of any
increase or decrease in the total square footage of rentable floor area
contained within the Premises and/or the Building, based upon the square footage
of rentable floor area contained within the Premises as compared to the square
footage of rentable floor area contained within the Building, as increased or
decreased.

 

 

 

Operating Expense Base

 

Actual Calendar Year 2006 Expenses

 

 

 

Real Estate Tax Base

 

Actual Fiscal Year 2006 Expenses

 

 

 

Unreserved Parking Spaces:

 

The total number of parking spaces: Forty-One (41).

 

 

Location of Parking spaces: Five (5) - West Yard, Nine (9) - Tremont yard,
Twenty-Seven (27)- Ayotte Garage. Parking spaces will not be reserved and will
be used in common with others entitled to use spaces in the yards and the
garage.

 

1.3                              ENUMERATION OF EXHIBITS

Exhibit A:

 

Plan showing the Premises.

Exhibit B.

 

Landlord’s Work.

Exhibit C:

 

Building Services

Exhibit D:

 

Commencement Date Agreement

Exhibit E:

 

Form of Letter of Credit in Lieu of Security Deposit

 

ARTICLE II

DESCRIPTION OF PREMISES AND APPURTENANT

RIGHTS

2.1                              LOCATION OF PREMISES

The Landlord hereby leases to Tenant, and Tenant hereby accepts from Landlord,
the premises (the “Premises”) identified on Exhibit A in Landlord’s building
(the “Building”) located at 175 Cabot Street and 650 & 660 Suffolk Street in
Lowell, MA.  Nothing in Exhibit A shall be treated as a representation that the
Premises or the Building shall be precisely of the area, dimensions, or shapes
as shown, it being the

2


--------------------------------------------------------------------------------


intention of the parties only to show diagrammatically, rather than precisely,
on Exhibit A the layout of the Premises and the Building.

2.2                              APPURTENANT RIGHTS AND RESERVATIONS

Tenant shall have, as appurtenant to the Premises, rights to use in common with
others entitled thereto the common facilities included in the Building or the
land on which the Building is located (the “Lot”), including common walkways,
driveways, lobbies, hallways, ramps, and stairways.  Such rights shall always be
subject to reasonable rules and regulations from time to time established by
Landlord by suitable notice, and to the right of Landlord to designate  and to
change from time to time the areas and facilities so to be used, provided that
such changes do not unreasonably interfere with the use of the Premises for the
Permitted Use.  Tenant shall abide by the Rules and Regulations from time to
time established by Landlord, it being agreed that such Rules and Regulations
will be established and applied by Landlord in a non-discriminatory fashion,
such that all Rules and Regulations shall be generally applicable to other
tenants of the Building of similar nature to the Tenant named herein.  Landlord
agrees to use reasonable efforts to insure that any such Rules and Regulations
are uniformly enforced, but Landlord shall not be liable to Tenant for violation
of the same by any other tenant or occupant of the Building, or persons having
business with them.  In the event that there shall be a conflict between such
Rules and Regulations and the provisions of this Lease, the provisions of this
Lease shall control.

Not included in the Premises are the roof or ceiling, the floor and all
perimeter walls of the space identified in Exhibit A, except the inner surfaces
thereof and the perimeter doors and windows.  The Landlord reserves the right to
install, use, maintain, repair and replace in the Premises (but in such manner
as not unreasonably to interfere with Tenant’s use of the Premises) utility
lines, shafts, pipes, and the like, in, over and upon the Premises, provided
that the same are located above the dropped ceiling (or, if there is no dropped
ceiling, then within three (3) feet of the roof deck), below the floor surfaces
or tight against demising walls or columns.  Landlord agrees to repair any
damage to the Premises caused by the installation of any such items.  Such
utility lines, shafts, pipes and the like shall not be deemed part of the
Premises under this Lease.  The Landlord also reserves the right to alter or
relocate any common facility, provided that substitutions are at least
equivalent in quality and functional utility to the common facilities as of the
date of this Lease, and to change the lines of the Lot.

Landlord shall cause Tenant’s name to be listed on the building directory and at
the entry way to the Premises of similar type to the other signage in the
Building.

ARTICLE III

TERM OF LEASE;  CONDITION OF PREMISES

3.1                              TERM OF LEASE

The term of this Lease shall be the period specified in Section 1.2 hereof as
the “Lease Term” commencing upon the Term Commencement Date specified in Section
1.2.

Landlord and Tenant shall execute an agreement substantially in the form of
Exhibit D setting forth the Term Commencement Date.

3.2                              CONDITION OF PREMISES

Prior to the delivery of the Premises to Tenant pursuant to Exhibit B, and based
upon mutually acceptable plans, Landlord shall perform at its sole expense a
turn-key build-out of the Premises.  All work shall be performed in a good and
workmanlike manner using Building Standard materials.  Landlord agrees to use
reasonable efforts to Substantially Complete Landlord’s Work by May 1, 2007.  
Substantially Complete shall mean that the Premises is available for occupancy
and the work is complete with the exception of minor punch list items.  Landlord
shall not be liable to Tenant or any other party, and Tenant’s obligations shall
not be reduced hereunder in the event that the work is not Substantially
Complete by the Term Commencement Date. In the event of a material delay caused
by Tenant, the Rent Commencement Date shall be accelerated by one day for each
day of delay. All other work necessary to prepare said Premises for occupancy by
Tenant shall be performed by Tenant at its own expense.

3


--------------------------------------------------------------------------------


Tenant shall pay for the cost to install any wire molds or any floor mounted
electric / data outlets.

3.3                              OPTION TO EXTEND

Provided that Tenant is still occupying the Premises and is not then in default
beyond any applicable cure period pursuant to the Lease, Tenant may elect to
extend the term of the Lease for one (1) five (5) year period  (the “Extension
Term”), by giving Landlord notice of such election no later than twelve (12)
months prior to the Term Expiration Date.  Any extension shall be upon the
terms, covenants, and conditions contained in this Lease except that Tenant
shall have no further right to extend the Lease Term and except that the Base
Rent for the Extension Term shall be at fair market rent for comparable space in
comparable properties in the greater Lowell area and not less than the then
current Base Rent.

If Landlord and Tenant are unable to agree on the amount of such fair market
rent by the date that is thirty (30) days after the date of Tenant’s election
notice based on rental rates and terms for comparable space in the greater
Lowell area, then Landlord shall promptly specify in writing the rent (the
“Landlord’s Rental Rate”) at which Landlord is willing to lease the Premises for
the Extension Term and Tenant shall promptly specify in writing the rent (the
“Tenant’s Rental Rate”) which Tenant is willing to pay for the Premises for the
Extension Term and the amount of the fair market rent shall be established by
appraisal in the following manner.  The Landlord and Tenant shall each appoint
one appraiser and the two appraisers so appointed shall determine the fair
market rent within thirty (30) days of Tenant’s election notice.  If such
appraisers are unable to agree on the amount of such fair market rent within
such thirty- (30) day period, they shall appoint a third appraiser within ten
(10) days of the expiration of such period, who shall be instructed to select,
as between the rents chosen by the two appraisers, the rent that is closest to
the third appraiser’s estimate of fair market rent.  The fair market rent shall
be the amount so selected by the third appraiser and shall be conclusive on the
Landlord and Tenant.

Each party shall bear the cost of its appraiser, and the cost of the third
appraiser shall be split equally between parties; provided that if the rental
rate as so determined is equal to or greater than the Landlord’s Rental Rate,
then Tenant shall pay the entire cost of all appraisers and if such rate as so
determined is equal to or less than Tenant’s Rental Rate, then Landlord shall
pay the entire cost of all appraisers.

Until such time as the fair market rent is so determined, Tenant shall continue
to pay Base Rent at the rate of $205,530.00 per annum in monthly installments of
$17,127.50 with appropriate adjustments once the fair market rent is
determined.  The third appraiser’s estimate shall be based on the data supplied
and used by the original two appraisers and the findings made by the third
appraiser shall be set forth in writing.

ARTICLE IV

RENT

4.1                              RENT PAYMENTS

The Base Rent (at the rates specified in Section 1.2 hereof) and the additional
rent or other charges payable pursuant to this Lease (collectively the “Rent”)
shall be payable by Tenant to Landlord at the Payment Address or such other
place as Landlord may from time to time designate by notice to Tenant without
any demand whatsoever except as otherwise specifically provided in this Lease
and without any counterclaim, offset or deduction whatsoever.  Rent shall be
made payable to the order of Managing Agent as agent for Landlord.

(a)                                  Commencing on the Rent Commencement Date,
Base Rent and the monthly installments of Tenant’s Proportionate Share of the
Taxes and Tenant’s Proportionate Share of Operating Expenses shall be payable in
advance on the first day of each and every calendar month during the term of
this Lease.  If the Rent Commencement Date falls on a day other than the first
day of a calendar month, the first payment which Tenant shall make shall be made
on the Rent Commencement Date and shall be equal to a proportionate part of such
monthly Rent for the partial month from the Rent Commencement Date to the

4


--------------------------------------------------------------------------------


first day of the succeeding calendar month, and the monthly Rent for such
succeeding calendar month.  As used in this Lease, the term “lease year” shall
mean any twelve (12) month period commencing on the Rent Commencement Date.

(b)                                 Base Rent and the monthly installments of
Tenant’s Proportionate Share of the Taxes and Tenant’s Proportionate Share of
Operating Expenses for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis.  Any other charges payable by Tenant on a monthly
basis, as hereinafter provided, shall likewise be prorated.

(c)                                  Rent not paid within five (5) days of the
date due shall be subject to an administrative charge of five (5) percent of the
current monthly rent. Thereafter, any past due amount shall bear interest at a
rate (the “Lease Interest Rate”) equal to 1.5% per month.

4.2                              REAL ESTATE TAX

(a)                                  The term “Taxes” shall mean all taxes and
assessments (including without limitation, assessments for public improvements
or benefits and water and sewer use charges), and other charges or fees in the
nature of taxes for municipal services which at any time during or in respect of
the Lease Term may be assessed, levied, confirmed or imposed on or in respect
of, or be a lien upon, the Building and the Lot, or any part thereof, or any
rent therefrom or any estate, right, or interest therein, or any occupancy, use,
or possession of such property or any part thereof, and ad valorem taxes for any
personal property used in connection with the Building or Lot.  Without limiting
the foregoing, Taxes shall also include any payments made by Landlord in lieu of
taxes.  The Landlord agrees that Tenant’s share of any special assessment shall
be determined (whether or not Landlord avails itself of the privilege so to do)
as if Landlord had elected to pay the same in installments over the longest
period of time permitted by applicable law and Tenant shall be responsible only
for those installments (including interest accruing and payable thereon) or
parts of installment that are attributable to periods within the Lease Term.

Should the Commonwealth of Massachusetts, or any political subdivision thereof,
or any other governmental authority having jurisdiction over the Building, (1)
impose a tax, assessment, charge or fee, which Landlord shall be required to
pay, by way of substitution for or as a supplement to such Taxes, or (2) impose
an income or franchise tax or a tax on rents in substitution for or as a
supplement to a tax levied against the Building or the Lot or any part thereof
and/or the personal property used in connection with the Building or the Lot or
any part thereof, all such taxes, assessments, fees or charges (“Substitute
Taxes”) shall be deemed to constitute Taxes hereunder.  Taxes shall also
include, in the year paid, all fees and costs incurred by Landlord in seeking to
obtain a reduction of, or a limit on the increase in, any Taxes, regardless of
whether any reduction or limitation is obtained.  Except as hereinabove provided
with regard to Substitute Taxes, Taxes shall not include any inheritance,
estate, succession, transfer, gift, franchise, net income or capital stock tax.

(b)                                 The Tenant shall pay to Landlord, as
additional rent, Tenant’s Proportionate Share of any increase in the Taxes
assessed against the Building and Lot during any tax year (i.e., July 1 through
June 30, as the same may change from time to time) over the Real Estate Tax Base
as defined in Section 1.2 during the Lease Term.  The Tenant shall pay to
Landlord, together with monthly payments of Base Rent, pro rata monthly
installments on account of the projected Tax increase over the Real Estate Tax
Base for each lease year reasonably calculated by Landlord from time to time by
Landlord with an adjustment made after the close of the tax year, to account for
actual Taxes for such tax year.  After the end of each tax year, Landlord shall
submit to Tenant a reasonably detailed accounting of Taxes paid, including
copies of all assessments, invoices, bills and other documents evidencing Taxes
paid by Landlord, for such lease year, and Landlord shall certify to the
accuracy thereof.  The initial monthly payments on account of Taxes shall be
none per month.  If the total of such monthly installments in any lease year is
greater than Tenant’s Proportionate Share of actual Taxes for such tax year,
Tenant shall be entitled to a credit against Tenant’s rental obligations
hereunder in the amount of such difference or, if the Lease Term has expired and
Tenant has no outstanding monetary obligations to Landlord, Landlord shall
promptly pay such amount to Tenant. In no event shall the Landlord credit
Tenant’s account for an amount greater than the amount of Taxes paid in by
Tenant during the lease year.  If the total of such monthly installments is less
than such liability for such tax year, Tenant shall pay to Landlord the amount
of such difference within thirty (30) days after Tenant receives Landlord’s
invoice therefor.

5


--------------------------------------------------------------------------------


(c)                                  If any increase in Taxes over the Real
Estate Tax Base, with respect to which Tenant shall have paid Tenant’s
Proportionate Share, shall be adjusted to take into account any abatement or
refund, Tenant shall be entitled to a credit against rental obligations
hereunder, in the amount of Tenant’s Proportionate Share of such abatement or
refund less Landlord’s costs or expenses, including without limitation
appraiser’s and attorneys’ fees, of securing such abatement or refund or, if the
Lease Term has expired and Tenant has no outstanding monetary obligations to
Landlord, Landlord shall promptly pay such amount to Tenant.  The Tenant shall
not apply for any real estate tax abatement without the prior written consent of
Landlord.  In no event shall Landlord credit Tenant’s account for an amount
greater than the amount of Taxes actually paid in by Tenant during the lease
year.

(d)                                 Tenant shall pay or cause to be paid, prior
to delinquency, any and all taxes and assessments levied upon all trade
fixtures, inventories and other personal property placed in and upon the
Premises by Tenant.

4.3                              TENANT’S SHARE OF OPERATING COSTS

The Tenant shall pay to Landlord, as additional rent, Tenant’s Proportionate
Share of increases in Operating Costs (defined below) over the Operating Expense
Base.  The Tenant shall pay to Landlord pro rata monthly installments on account
of the projected increase in Operating Costs over the Operating Expense Base (as
defined in Section 1.2) for each lease year during the Lease Term in amounts
reasonably calculated from time to time by Landlord with an adjustment made
after the close of the lease year, to account for actual Operating Costs for
such lease year.  After the end of each lease year, Landlord shall submit to
Tenant a reasonably detailed accounting of Operating Costs for such lease year,
and Landlord shall certify to the accuracy thereof.  The initial monthly
payments on account of Operating Costs shall be none per month.  If the total of
such monthly installments in any lease year is greater than Tenant’s
Proportionate Share of actual Operating Costs for such lease year, Tenant shall
be entitled to a credit against Tenant’s monthly installments on account of
projected Operating Costs hereunder in the amount of such difference or, if the
Lease Term has expired and Tenant has no outstanding monetary obligations to
Landlord, Landlord shall promptly pay such amount to Tenant.  In no event shall
the Landlord credit Tenant’s account for an amount greater than the amount of
Operating Costs actually paid in by Tenant during the lease year.  If the total
of such monthly installments is less than such liability for such lease year,
Tenant shall pay to Landlord the amount of such difference, as additional rent,
within thirty (30) days after Tenant receives Landlord’s invoice therefor.

As used in this Lease, the term “Operating Costs” shall mean all costs and
expenses incurred by Landlord in connection with operation, insuring, repair,
equipping, maintenance, management, cleaning and protection (collectively, “the
Operation”) of the Building, the Building heating, ventilating, electrical,
plumbing, and other systems and the Lot (collectively, “the Property”),
including, without limitation, the following:

(1)                                  All expense incurred by Landlord or its
agents which shall be related to employment of day and night supervisors,
janitors, handymen, carpenters, engineers, firemen, mechanics, electricians,
plumbers, guards, cleaners and other personnel (including amounts incurred for
wages, salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen’s compensation insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
Landlord or its agents pursuant to any collective bargaining agreement), for
services in connection with the Operation of the Property, and personnel engaged
in supervision of any of the persons mentioned above; provided, however, that
the costs of employing personnel who work less than full-time in connection with
the Operation of the Property shall be equitably adjusted;

(2)                                  The cost of services, materials and
supplies furnished or used in the Operation of the Property;

(3)                                  The amounts paid to managing agents and for
legal and other professional fees relating to the Operation of the Property, but
excluding such fees paid in connection with (x) negotiations for or the
enforcement of leases; and (y) seeking abatements of Taxes; provided, however,
that management fees shall not exceed prevailing market rates;

6


--------------------------------------------------------------------------------


(4)                                  Insurance premiums and the positive
difference, if any, between the amounts of what the insurance premiums would be
if such insurance were maintained without deductibles over the actual premiums
for such policies;

(5)                                  Costs for electricity, steam and other
utilities required in the Operation of the Property;

(6)                                  Water and sewer use charges;

(7)                                  The costs of snow-plowing and removal,
parking fees and parking lot maintenance,  and landscaping;

(8)                                  Amounts paid to independent contractors for
services, materials and supplies furnished for the Operation of the Property;
and

(9)                                  All other expenses incurred in connection
with the Operation of the Property.

Operating Costs may be incurred directly or by way of reimbursement, and shall
include taxes applicable thereto.  The following shall be excluded from
Operating Costs:

(1)                                  Salaries of officers and executives of
Landlord not connected with the Operation of the Property (i.e., above the level
of Building Manager) and other costs and expenses associated with the Operation
of the Property, but allocable to other properties (e.g., where a service is
provided at a single cost to both the Property and another property of Landlord,
an equitable allocation shall be made to exclude the cost fairly attributable to
such other property);

(2)                                  Depreciation of the original construction
costs of the Building;

(3)                                  Expenses relating to tenants’ alterations;

(4)                                  Interest on indebtedness;

(5)                                  Expenses for which Landlord, by the terms
of this Lease or any other lease, makes a separate charge;

(6)                                  Real estate taxes;

(7)                                  The cost of any electric current or other
utilities furnished to the Building tenants and separately metered or billed;

(8)                                  Leasing fees or commissions;

(9)                                  Capital expenses; and

(10)                            other expenses incurred in the construction of
additional leasable area on the Property.

Provided that Tenant shall have first paid all of amounts due and payable by
Tenant pursuant to this Article III and upon written notice of Tenant within 60
days of the receipt of a final certificate (but not more than once with respect
to any operating year), Tenant may cause Landlord’s books and records to be
audited with respect to Operating Costs or Taxes applicable to the Building for
such operating year. The audit shall be performed within 30 days of Landlord’s
receipt of notice by a certified public accountant at Tenant’s sole cost and
expense and at a mutually agreeable time and place where the books and records
are customarily kept by the Landlord (or property manager) in the ordinary
course.  During such time of audit Tenant shall pay its full share of Operating
Costs and Taxes.  If it is determined that there are any amounts owed Tenant or
Landlord as a result of said audit, such amount shall be reimbursed to the other
within 30 days of said audit results.  Tenant shall keep the results of any such
audit confidential and shall not disclose the results of such inspection nor the
content of such books and records with any third party other than Tenant’s
consultants and attorneys.  Failure of Tenant to provide Landlord with a written
request to review such books and records in a timely manner pursuant to this
Article 3 with respect to each operating year shall be deemed a waiver of
Tenant’s rights hereunder with respect to such operating year.

7


--------------------------------------------------------------------------------


ARTICLE V

USE OF PREMISES

5.1                              PERMITTED USE

Tenant agrees that the Premises shall be used and occupied by Tenant only for
the purposes specified as the Permitted Use thereof in Section 1.2 of this
Lease, and for no other purpose or purposes.

The Tenant shall comply and shall cause its employees, agents, and invitees to
comply with such reasonable rules and regulations as Landlord shall from time to
time establish for the proper regulation of the Building and the Lot, provided
that Landlord gives Tenant reasonable advance notice thereof and that such
additional rules and regulations shall be of general application to all the
tenants in the Building, except where different circumstances justify different
treatment.

5.2                              COMPLIANCE WITH LAWS

Tenant agrees that no trade or occupation shall be conducted in the Premises or
use made thereof which will be unlawful, improper, or contrary to any law,
ordinance, by-law, code, rule, regulation or order applicable in the
municipality in which the Premises are located or which will disturb the quiet
enjoyment of the other tenants of the Building.  Tenant shall obtain any and all
approvals, permits, licenses, variances and the like from governmental or
quasi-governmental authorities, including without limitation any Architectural
Access Board and Board of Fire Underwriters (collectively, “Approvals”) which
are required for Tenant’s use of the Premises, including, without limitation,
any which may be required for any construction work and installations,
alterations, or additions made by Tenant to, in, on, or about the Premises;
provided, however, that Tenant shall not seek or apply for any Approvals without
first having given Landlord a reasonable opportunity to review any applications
for Approvals and all materials and plans to be submitted in connection
therewith and obtaining Landlord’s written consent, which consent shall not be
unreasonably withheld.  In any event, Tenant shall be responsible for all costs,
expenses, and fees in connection with obtaining all Approvals.  Without limiting
the general application of the foregoing, Tenant shall be responsible for
compliance of the Premises, including, without limitation, any alterations it
may make to the Premises with the requirements of the Americans with
Disabilities Act (42 U.S.C. Section 12101 et seq.) and the regulations and
Accessibility Guidelines for Buildings and Facilities issued pursuant thereto,
as the same may be amended from time to time (collectively, the “ADA”).  The
Landlord shall be responsible for the compliance with the requirements of the
ADA of (x) the common areas of the Building and Lot; (y) the access to the
Premises from the common areas and (z) the Premises as delivered to Tenant on
the Term Commencement Date.  Tenant’s inability to obtain or delay in obtaining
any such Approval shall in no event reduce, delay, or terminate Tenant’s rental,
payment, and performance obligations hereunder. Tenant shall, at its own cost
and expense, (i) make all installations, repairs, alterations, additions, or
improvements to the Premises required by any law, ordinance, by-law, code, rule,
regulation or order of any governmental or quasi-governmental authority; (ii)
keep the Premises equipped with all required safety equipment and appliances;
and (iii) comply with all laws, ordinances, codes, rules, regulations, and
orders and the requirements of Landlord’s and Tenant’s insurers applicable to
the Premises, Building and Lot.  Tenant shall not place a load upon any floor in
the Premises exceeding the lesser of (a) the floor load per square foot of area
which such floor was designed to carry as certified by Landlord’s architect and
(b) the floor load per square foot of area which is allowed by law.  Landlord
reserves the right to prescribe the weight and position of all business machines
and mechanical equipment, including safes, which shall be placed so as to
distribute the weight.  Notwithstanding the foregoing paragraph, to the best of
Landlord’s knowledge, the Building is substantially in compliance with ADA.

5.3                              INSURANCE RISKS

Tenant shall not permit any use of the Premises which will make voidable or,
unless Tenant pays the extra insurance premium attributable thereto as provided
below, increase the premiums for any insurance on the Building or on the
contents of said property or which shall be contrary to any law or regulation
from time to time established by the New England Fire Insurance Rating
Association (or any

8


--------------------------------------------------------------------------------


successor organization) or which shall require any alteration or addition to the
Building.  Tenant shall, within thirty (30) days after written demand therefor,
reimburse Landlord and all other tenants for the costs of all extra insurance
premiums caused by Tenant’s use of the Premises.  Any such amounts shall be
deemed to be additional rent hereunder.

5.4                              ELECTRICAL EQUIPMENT

The Tenant shall not, without Landlord’s written consent in each instance,
connect to the electrical distribution system any fixtures, appliances, or
equipment which will operate individually or collectively at a wattage in excess
of the capacity of the electrical system serving the Premises as the same may be
reasonably determined by Landlord and Landlord may audit Tenant’s use of
electric power to determine Tenant’s compliance herewith.  If Landlord, in its
sole discretion, permits such excess usage, Tenant will pay for the cost of such
excess power as additional rent, together with the cost of installing any
additional risers, meters, or other facilities that may be required to furnish
or measure such excess power to the Premises.

5.5                              TENANT’S OPERATIONAL COVENANTS

(a)                                  Affirmative Covenants

In regard to the use and occupancy of the Premises, and except as set forth in
Exhibit C, Tenant will at its expense: (1) keep the inside and outside of all
glass in the doors and windows of the Premises reasonably clean; (2) replace
promptly any cracked or broken glass of the Premises with glass of like kind and
quality; (3) maintain the Premises in a clean, orderly and sanitary condition
and free of insects, rodents, vermin and other pests; (4) keep any garbage,
trash, rubbish or other refuse in vermin-proof containers within the interior of
the Premises until removed (and Tenant shall cause the Premises to be inspected
and exterminated on a regular basis by a reputable, licensed exterminator and
shall provide Landlord, on request, with a copy of Tenant’s contract for such
services); (5) keep all mechanical apparatus free of vibration and loud noise
which may be transmitted beyond the Premises; and (6) comply with and observe
all rules and regulations reasonably established by Landlord from time to time.

(b)                                 Negative Covenants

In regard to the use and occupancy of the Premises and common areas, Tenant will
not: (7) place or maintain any trash, refuse or other articles in any vestibule
or entry of the Premises, on the sidewalks or corridors adjacent thereto or
elsewhere on the exterior of the Premises so as to obstruct any corridor,
stairway, sidewalk or common area; (8) permit undue accumulations of or burn
garbage, trash, rubbish or other refuse within or without the Premises; (9)
cause or permit objectionable odors to emanate or to be dispelled from the
Premises except by means of an exhaust systems used in the normal course of
Tenant’s business, approved by the Landlord in its reasonable discretion and
maintained in accordance with any applicable laws or regulations; or (10)
commit, or suffer to be committed, any waste upon the Premises or any public or
private nuisance or other act or thing which may disturb the quiet enjoyment of
any other tenant or occupant of the Building, or use or permit the use of any
portion of the Premises for any unlawful purpose; (11) park trucks or other
vehicles in a manner that will block access to the loading docks serving the
Building, except when Tenant is actively using such loading docks.

5.6                              SIGNS

Except as expressly permitted in this Section 5.6, Tenant shall not place any
signs, placards, or the like on the Building or in the Premises that will be
visible from outside the Premises (including without limitation both interior
and exterior surfaces of windows).

5.7                              HAZARDOUS MATERIALS

The Tenant shall not use, handle or store or dispose of any oil, hazardous or
toxic substances, materials or wastes (collectively “Hazardous Materials”) in,
under, on or about the Property or in any Tenant vehicles parked on the Property
except for such storage and use consented to by Landlord in advance which
consent may be withheld in Landlord’s sole and absolute discretion.  Any
Hazardous

9


--------------------------------------------------------------------------------


Materials in the Premises, and all containers therefor, shall be used, kept,
stored and disposed of in conformity with all applicable laws, ordinances,
codes, rules, regulations and orders of governmental authorities.  If the
transportation, storage, use or disposal of Hazardous Materials anywhere on the
Property in connection with Tenant’s use of the Premises results in (1)
contamination of the soil or surface or ground water or (2) loss or damage to
person(s) or property, then Tenant agrees (i) to notify Landlord immediately of
any contamination, claim of contamination, loss or damage, (ii) after
consultation with and approval by Landlord, to clean up all contamination in
full compliance with all applicable statutes, regulations and standards, and
(iii) to indemnify, defend and hold Landlord harmless from and against any
claims, suits, causes of action, costs and fees, including, without limitation,
reasonable attorneys’ fees, arising from or connected with any such
contamination, claim of contamination, loss or damage.  This provision shall
survive the termination of this Lease.  No consent or approval of Landlord shall
in any way be construed as imposing upon Landlord any liability for the means,
methods, or manner of removal, containment or other compliance with applicable
law for and with respect to the foregoing.  The terms of this Section 5.7 shall
apply to any transportation, storage, use or disposal of Hazardous Materials
irrespective of whether Tenant has obtained Landlord’s consent therefor but
nothing in this Lease shall limit or otherwise modify the requirement of
obtaining Landlord’s prior consent as set forth in the first sentence of this
Section 5.7.

Notwithstanding anything set forth in the preceding paragraph, Landlord
acknowledges that Tenant’s business requires the use of certain Hazardous
Materials and Landlord hereby expressly consents to the use of such Hazardous
Materials as are used or may be used in the course of Tenant’s business during
the Lease Term; provided that such use complies with all applicable laws and
regulations and is consistent with industry standards and practice. Upon
reasonable request of Landlord, Tenant shall identify any materials being stored
or otherwise in use on the Premises or Tenant’s vehicles and shall cooperate
fully with Landlord in any investigation thereof.

ARTICLE VI

INSTALLATIONS, ALTERATIONS, AND ADDITIONS

6.1                              INSTALLATIONS, ALTERATIONS, AND ADDITIONS

Tenant shall not make structural installations, alterations, or additions to the
Premises, but may make nonstructural installations, alterations or additions
provided that Landlord consents thereto in advance and in writing, which consent
shall not be unreasonably withheld, delayed or conditioned as to work in the
existing office space that will not affect the utility or building service
systems or equipment.  In any event, Tenant shall not demolish the existing
office space in the Premises, without the prior written approval of Landlord,
which approval may be withheld in Landlord’s sole and absolute discretion.  In
no event shall Landlord’s approval of any proposed installations, alterations,
or additions to the Premises, whether in connection with Tenant’s initial
leasehold improvements or otherwise, constitute a representation by Landlord
that such work complies with the requirements of any applicable law or
regulation, including without limitation the requirements of the ADA.  Any
installations, alterations, or additions made by Tenant shall be at Tenant’s
sole cost and expense and shall be done in a good and workmanlike manner using
materials of a quality at least equivalent to that of the existing improvements
and in compliance with the requirements of Section 5.2; and prior to Tenant’s
use of the Premises, after the performance of any such work, Tenant shall
procure certificates of occupancy and any other required certificates.  Tenant
shall not suffer or permit any mechanics’ or similar liens to be placed upon the
Premises for labor or materials furnished to Tenant or claimed to have been
furnished to Tenant in connection with work of any character performed or
claimed to have been performed at the direction of Tenant, and shall cause any
such lien to be released of record forthwith without cost to Landlord.  Any and
all Tenant installations, alterations, and additions, in or to the Premises,
that are intended to become or do become part of the real estate or fixtures
therein (other than trade fixtures that are readily removable without damage to
the Premises) including but not limited to equipment, appliances, and machinery,
shall be fully paid for and free and clear of any and all chattel mortgages,
conditional bills of sale, security interests, or any liens or encumbrances of
any kind or nature.  At all times when any installation, alteration, or addition
by Tenant is in progress, there shall be maintained, at Tenant’s cost and
expense, insurance meeting the requirements of Section 11.3 below and
certificates of insurance evidencing such coverage shall be furnished to
Landlord prior to the commencement of any such work.  Any installations,
alterations or additions made by Tenant to the Premises, including, without
limitation, all utility systems, fixtures, machinery, equipment, and appliances
installed in connection therewith, other than movable personal property, shall
become the property of

10


--------------------------------------------------------------------------------


Landlord at the termination or expiration of this Lease, unless Landlord
requires, at the time of Landlord’s approval of such work, Tenant to remove any
of the same, in which event Tenant shall, at its own cost and expense, comply
with such requirement and repair any damage caused by such removal.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1                              PROHIBITION

Notwithstanding any other provision of this Lease, Tenant shall not, directly or
indirectly, assign, mortgage, pledge or otherwise transfer, voluntarily or
involuntarily, this Lease or any interest herein or sublet  (which term without
limitation, shall include granting of concessions, licenses, and the like) or
allow any other person or entity to occupy the whole or any part of the
Premises, without, in each instance, having first received the express consent
of Landlord, which consent shall not be unreasonably withheld.  Any assignment
of this Lease or subletting of the whole or any part of the Premises (other than
as permitted to a subsidiary or a controlling corporation as set forth below) by
Tenant without Landlord’s express consent shall be invalid, void and of no force
or effect.  This prohibition includes, without limitation, any assignment,
subletting, or other transfer which would occur by operation of law, merger,
consolidation, reorganization, acquisition, transfer, or other change of
Tenant’s corporate or proprietary structure, including a change in the partners
of any partnership, and the sale, pledge, or other transfer of any of the issued
or outstanding capital stock of any corporate Tenant (unless such stock is
publicly traded on a recognized security exchange or over-the-counter market). 
Any request for consent under this Section 7.1 shall set forth, in detail
reasonably satisfactory to Landlord, the identification of the proposed assignee
or sublessee, its financial condition and the terms on which the proposed
assignment or subletting is to be made, including, without limitation, the rent
or any other consideration to be paid in respect thereto and such request shall
be treated as Tenant’s warranty in respect of the information submitted
therewith.

In any case where Landlord shall consent to any assignment or subletting, Tenant
originally named herein shall remain fully liable for Tenant obligations
hereunder, including, without limitation, the obligation to pay the rent and
other amounts provided under this Lease and such liability shall not be affected
in any way by any future amendment, modification, or extension of this Lease or
any further assignment, other transfer, or subleasing and Tenant hereby
irrevocably consents to any and all such transactions.  Notwithstanding anything
set forth in the previous sentence, in no event shall any amendment,
modification, or extension of the terms of this Lease agreed to by the Landlord
and any assignee or sublessee increasing the obligations of Tenant imposed under
the terms of this Lease be binding on Tenant.  Tenant agrees to pay to Landlord,
within fifteen (15) days of billing therefor, all reasonable legal and other
out-of-pocket expenses incurred by Landlord in connection with any request to
assign or sublet. It shall be a condition of the validity of any permitted
assignment or subletting that the assignee or sublessee agree directly with
Landlord, in form satisfactory to Landlord, to be bound by all Tenant
obligations hereunder, including, without limitation, the obligation to pay all
Rent and other amounts provided for under this Lease and the covenant against
further assignment or other transfer or subletting.

Without limiting Landlord’s discretion to grant or withhold its consent to any
proposed assignment or subletting, if Tenant requests Landlord’s consent to
assign this Lease or sublet all or any portion of the Premises, Landlord shall
have the option, exercisable by notice to Tenant given within thirty (30) days
after Landlord’s receipt of such request, to terminate this Lease as of the date
specified in such notice which shall be not less than thirty (30) nor more than
sixty (60) days after the date of such notice for the entire Premises, in the
case of an assignment or subletting of the whole, and for the portion of the
Premises, in the case of a subletting of a portion.  In the event of termination
in respect of a portion of the Premises, the portion so eliminated shall be
delivered to Landlord on the date specified in good order and condition in the
manner provided in Section 8.1 at the end of the Lease Term and thereafter, to
the extent necessary in Landlord’s judgment, Landlord, at Landlord’s sole cost
and expense, may have access to and may make modification to the Premises so as
to make such portion a self-contained rental unit with access to common areas,
elevators and the like. Rent and Tenant’s Proportionate Share shall be adjusted
according to the extent of the Premises for which this Lease is terminated. 
Without limitation of the rights of Landlord hereunder in respect thereto, if
there is any assignment of this Lease by Tenant for consideration or a
subletting of the whole of the Premises by Tenant at a rent which exceeds the
rent payable hereunder by Tenant, or if there is a subletting of a portion of
the Premises by Tenant at a rent in excess of the subleased

11


--------------------------------------------------------------------------------


portion’s pro rata share of the Rent payable hereunder by Tenant, then Tenant
shall pay to Landlord, as additional rent, forthwith upon Tenant’s receipt of
the consideration (or the cash equivalent thereof) therefor, in the case of an
assignment, and in the case of a subletting, fifty percent (50%) of the amount
of any such excess rent.  The provisions of this paragraph shall apply to each
and every assignment of this Lease and each and every subletting of all or a
portion of the Premises, whether to a subsidiary or controlling corporation of
Tenant or any other person, firm or entity, in each case on the terms and
conditions set forth herein.  For the purposes of this Section 7.1, the term
“rent” shall mean all rent, additional rent or other payments and/or
consideration payable by one party to another for the use and occupancy of all
or a portion of the Premises.

The requirement of Landlord’s prior consent and Landlord’s recapture right shall
not, however, be applicable to an assignment of this Lease by Tenant to a
subsidiary (for such period of time as at least 50% of the stock of such
subsidiary continues to be owned by Tenant, it being agreed that the subsequent
sale or transfer of the stock of such subsidiary (either individually or in the
aggregate) resulting in Tenant owning less than 50% of the stock of such
subsidiary shall be treated as if such sale or transfer were, for all purposes,
an assignment of this Lease governed by the provisions of this Section 7.1) or
controlling corporation, provided (and it shall be a condition of the validity
of any such assignment) that such subsidiary or controlling corporation agree
directly with Landlord to be bound by all of the obligations of Tenant
hereunder, including, without limitation, the obligation to pay the rent and
other amounts provided for under this Lease, the covenant to use the Premises
only for the purposes specifically permitted under this Lease and the covenant
against further assignment; but such assignment shall not relieve Tenant herein
named of any of its obligations hereunder, and Tenant shall remain fully liable
therefor.  Further, Landlord’s consent shall not be required for an assignment
of this Lease in connection with a transfer of substantially all operations of
Tenant to another entity by way of merger, consolidation or sale of
substantially all of the stock therein or assets thereof, provided that at the
time of such assignment such entity has a net worth at least equal to that of
Tenant or any guarantor on the date hereof or on the date of such assignment,
whichever is greater.

7.2                              ACCEPTANCE OF RENT FROM TRANSFEREE

The acceptance by Landlord of the payment of Rent, additional rent, or other
charges following assignment, subletting, or other transfer prohibited by this
Article VII  shall not be deemed to be a consent by Landlord to any such
assignment, subletting, or other transfer, nor shall the same constitute a
waiver of any right or remedy of Landlord.

ARTICLE VIII

REPAIRS AND MAINTENANCE

8.1                              TENANT OBLIGATIONS

From and after the date that possession of the Premises is delivered to Tenant
and until the end of the Lease Term, Tenant shall keep the Premises and every
part thereof in good order, condition, and repair, reasonable wear and tear and
damage by casualty, as a result of condemnation, or as a result of the failure
of Landlord to provide services required to be provided hereunder only excepted;
and shall return the Premises to Landlord at the expiration or earlier
termination of the Lease Term in such condition.

8.2                              LANDLORD OBLIGATIONS

Except as may be provided in Articles XII and XIII, Landlord agrees to provide
the services described in Exhibit C and to keep in good order, condition, and
repair the structural components and the roof of the Building, the common
utility and Building systems, the common hallways, entrances, restrooms and
elevators, the paved surface of the parking areas serving the Building and the
sprinkler system to the extent the same is located outside the Premises except
that Tenant shall reimburse Landlord, as additional rent hereunder, for the
costs of maintaining, repairing, or otherwise correcting  any condition caused
by an act, omission, neglect or default under this Lease of Tenant or any
employee, agent, or contractor of Tenant or any other party for whose conduct
Tenant is responsible.  Without limitation, Landlord shall not be responsible to
make any improvements or repairs other than as expressly provided in this
Section 8.2, and Landlord shall not be liable for any failure to make such
repairs unless Tenant has given notice to Landlord

12


--------------------------------------------------------------------------------


of the need to make such repairs and Landlord has failed to commence to make
such repairs within a reasonable time thereafter.

ARTICLE IX

SERVICES TO BE FURNISHED BY LANDLORD;

9.1                              LANDLORD’S SERVICES

The Landlord agrees to cause the parking areas, driveways, and walkways on the
Lot to be kept clear of accumulations of dirt, litter, rubbish, ice and snow,
cause the landscaping on the Lot to be kept in a neat and attractive condition,
keep the parking areas on the Lot lighted as necessary from the hours of 6:00
p.m. until 8:00 a.m. and perform its obligations with respect to maintenance and
repair set forth in Section 8.2 above.  Upon the request of Tenant from time to
time, Landlord shall use reasonable efforts to provide services at hours other
than the times set forth above and Tenant shall reimburse Landlord as additional
rent for the cost of such services within thirty (30) days after invoice
therefor.  Landlord shall have no obligation to provide utilities or equipment
other than the utilities and equipment within the Premises as of the Term
Commencement Date of this Lease.  Tenant shall not, without first having
obtained Landlord’s prior written consent, which consent shall not be
unreasonably withheld, install or use any additional air-conditioning or heating
equipment in the Premises.  In the event that Tenant should require additional
utilities, appliances, machines or equipment, the installation, maintenance and
costs thereof shall be Tenant’s sole obligation, provided that any such
installation shall require the written consent of Landlord, which consent
Landlord shall not unreasonably withhold.

9.2                              CAUSES BEYOND CONTROL OF THE LANDLORD

The Landlord shall in no event be liable for failure to perform any of its
obligations under this Lease when prevented from doing so by causes beyond its
reasonable control, including without limitation labor dispute, breakdown,
accident, order or regulation of or by any governmental authority, or failure of
supply, or inability by the exercise of reasonable diligence to obtain supplies,
parts, or employees necessary to furnish services required under this Lease, or
because of war or other emergency, or for any cause due to any act, neglect, or
default of Tenant or Tenant’s servants, contractors, agents, employees,
licensees or any person claiming by, through or under Tenant, and in no event
shall Landlord ever be liable to Tenant for any indirect, special or
consequential damages under the provisions of this Section 9.2 or any other
provision of this Lease.  If there is an interruption of utility service or
other building services to the Premises due to the negligence or willful
misconduct of Landlord or its agents, employees, or contractors that renders all
or any portion of the Premises untenantable for the Permitted Use hereunder and
Tenant actually vacates all or any portion of the Premises and notifies Landlord
thereof, then, commencing on the third business day after Tenant so vacates the
Premises and notifies Landlord thereof, then, as Tenant’s sole and exclusive
remedy therefor, the Rent shall proportionately abate until such services are
restored and Landlord gives Tenant notice thereof or Tenant reoccupies the
Premises (or such vacated portion), whichever occurs first.

9.3                              SEPARATELY METERED UTILITIES

Effective on the Term Commencement Date, Tenant shall pay directly to the
utility, as they become due, all bills for electricity, gas, water and sewer,
and other utilities (whether they are used for furnishing heat or for other
purposes) that are furnished to the Premises and now or hereafter separately
metered or billed by the utility to the Premises.  If any utilities used or
consumed by Tenant are not separately metered, Tenant shall pay its allocable
share of such utilities, based on use or pro rata share of the meter, as
determined by Landlord.

13


--------------------------------------------------------------------------------


ARTICLE X

INDEMNITY

10.1                        THE TENANT’S INDEMNITY

The Tenant shall indemnify and save harmless Landlord, the directors, officers,
agents, and employees of Landlord, against and from all claims, expenses, or
liabilities of whatever nature (a) arising directly or indirectly from any
default or breach by Tenant or Tenant’s contractors, licensees, agents,
servants, or employees under any of the terms or covenants of this Lease
(including without limitation any violation of Landlord’s Rules and Regulations
and any failure to maintain or repair equipment or installations to be
maintained or repaired by Tenant hereunder) or the failure of Tenant or such
persons to comply with any rule, order, regulation, or lawful direction now or
hereafter in force of any public authority, in each case to the extent the same
are related, directly or indirectly, to the Premises or the Building, or
Tenant’s use thereof; or (b) arising directly or indirectly from any accident,
injury, or damage, however caused, to any person or property, on or about the
Premises; or (c) arising directly or indirectly from any accident, injury, or
damage to any person or property occurring outside the Premises but within the
Building or on the Lot, where such accident, injury, or damage results, or is
claimed to have resulted, from any act, omission, or negligence on the part of
Tenant, or Tenant’s contractors, licensees, agents, servants, employees, or
customers, or anyone claiming by or through Tenant: provided, however, that in
no event shall Tenant be obligated under this clause (c) to indemnify Landlord,
the directors, officers, agents, employees of Landlord, to the extent such
claim, expense, or liability results from any omission, fault, negligence, or
other misconduct of Landlord or the officers, agents, or employees of Landlord
on or about the Premises or the Building.

This indemnity and hold harmless agreement shall include, without limitation,
indemnity against all expenses, reasonable attorney’s fees and liabilities
incurred in connection with any such claim or proceeding brought thereon and the
defense thereof with counsel acceptable to Landlord.  At the request of
Landlord, Tenant shall defend any such claim or proceeding directly on behalf
and for the benefit of Landlord.

10.2                        THE TENANT’S RISK

The Tenant agrees to use and occupy the Premises and to use such other portions
of the Building and the Lot as Tenant is herein given the right to use at
Tenant’s sole risk; and Landlord shall have no responsibility or liability for
any  loss or damage, however caused, to furnishings, fixtures, equipment, or
other personal property of Tenant or of any persons claiming by, through, or
under Tenant.

10.3                        INJURY CAUSED BY THIRD PARTIES

The Tenant agrees that Landlord shall not be responsible or liable to Tenant, or
to those claiming by, through, or under Tenant, for any loss or damage resulting
to Tenant or those claiming by, through, or under Tenant, or its or their
property, that may be occasioned by or through the acts or omissions of persons
occupying any part of the Building, or for any loss or damage from the breaking,
bursting, crossing, stopping, or leaking of electric cables and wires, and
water, gas, sewer, or steam pipes, or like matters.

10.4                        SECURITY

Tenant agrees that, in all events, Tenant is responsible for providing security
to the Premises and its own personnel, and that Landlord shall have no
obligation to provide security to the Premises or the City of Lowell parking
garage providing parking to the Premises.  Landlord shall be responsible for
providing security to the common areas of the Building and the Lot.

10.5                        LANDLORD’S NEGLIGENCE OR MISCONDUCT

Notwithstanding anything to the contrary contained in this Article X, Landlord
shall not be released from liability for any injury, loss, damages, or liability
to the extent arising from the gross

14


--------------------------------------------------------------------------------


negligence or gross misconduct of Landlord, its servants, employees or agents,
acting within the scope of their authority on or about the Premises.

ARTICLE XI

INSURANCE

11.1                        PUBLIC LIABILITY INSURANCE

The Tenant agrees to maintain in full force from the date upon which Tenant
first enters the Premises for any reason, throughout the Lease Term, and
thereafter so long as Tenant is in occupancy of any part of the Premises, a
policy of commercial general liability insurance, written on an occurrence basis
and including contractual liability coverage to cover any liabilities assumed
under this Lease, insuring against all claims for injury to or death of persons
or damage to property on or about the Premises or arising out of the use of the
Premises, including products liability, and completed operations liability. 
Each such policy shall designate Tenant as a named insured and Landlord, its
managing agent, if any, and any mortgagees (as may be set forth in a notice
given from time to time by Landlord) shall be named as additional insureds, as
their interests appear.

The minimum limits of liability of such insurance shall be bodily injury and
property damage combined single limit of $3,000,000 per occurrence.  The
Landlord shall have the right from time to time to increase such minimum limits
upon notice to Tenant, provided that any such increase shall provide for
coverage in amounts similar to like coverage being carried on like property in
the greater Boston area.

11.2                        HAZARD INSURANCE

The Tenant agrees to maintain in full force from the date upon which Tenant
first enters the Premises for any reason, throughout the Lease Term, and
thereafter so long as Tenant is in occupancy of any part of the Premises, a
policy insuring any leasehold improvements paid for by Tenant and all fixtures,
equipment, and other personal property of Tenant against damage or destruction
by fire or other casualty in an amount equal to the full replacement cost of
such property.  Tenant shall also maintain insurance against such other hazards
as may from time to time reasonably be required by Landlord or the holder of any
mortgage on the Premises, provided that such insurance is customarily carried in
the area in which the Premises are located on property similar to the Building
and that Tenant receives written notice specifying all such additional insurance
as may be required.  At Landlord’s request, any such policies of insurance shall
name any such mortgagee as loss payee under a standard mortgagee’s clause.

Notwithstanding the foregoing, Tenant shall be permitted to self-insure its
fixtures, equipment and other personal property from time to time located in, on
or about the Premises, and all leasehold improvements to the Premises
constructed or installed by Tenant, provided that at all times when Tenant so
self-insures the same or any portion thereof, Tenant’s net worth shall be and
remain at least Twenty Million and 00/100 Dollars ($20,000,000.00).  During all
periods in which Tenant so self-insures any of the same, the rights and
obligations of Landlord and Tenant shall remain the same as if Tenant shall have
purchased and kept in force thereon insurance from an independent, institutional
insurer of recognized responsibility, and, without limitation, the provisions of
Sections 10.2 and 11.5 of this Lease shall remain in full force and effect.  The
Tenant represents, by so self-insuring, that Tenant then is financially able to
absorb any loss thereto without significant reduction of available capital or
any other material, adverse effect on Tenant or its business operations, and
that Tenant then is of at least such minimum net worth.

The Landlord shall maintain in full force throughout the Lease Term a policy of
insurance upon the Building and its fixtures and equipment.

11.3                        CONSTRUCTION PERIOD INSURANCE

At any time when demolition or construction work is being performed on or about
the Premises or Building by or on behalf of Tenant, the Tenant shall keep in
full force and effect the following insurance coverage:

15


--------------------------------------------------------------------------------


(1)                                  builder’s risk completed value
(non-reporting form) in such form and affording such protections as required by
Landlord, naming Landlord and its mortgagees as additional insureds; and

(2)                                  workers’ compensation or similar insurance
in form and amounts required by law.

Tenant shall cause a certificate or certificates of such insurance to be
delivered to Landlord prior to the commencement of any work in or about the
Building or the Premises, in default of which Landlord shall have the right, but
not the obligation, to obtain any or all such insurance at the expense of
Tenant, in addition to any other right or remedy of Landlord.  The provisions of
this §11.3 shall survive the expiration or earlier termination of this Lease.

11.4                           RENTAL ABATEMENT INSURANCE

The Landlord shall keep and maintain in full force and effect during the Lease
Term rental abatement insurance against abatement or loss of Rent in case of
fire or other casualty, in an amount at least equal to the amount of the Rent
payable by Tenant during the then current lease year as reasonably determined by
Landlord.  All premiums for such insurance shall be included in Operating Costs
for the purposes of this Lease.

11.5                           WAIVER OF SUBROGATION

Insofar as and to the extent that the following provisions may be effective
without invalidating or making it impossible to secure insurance coverage from
responsible insurance companies doing business in The Commonwealth of
Massachusetts (even though extra premium may result therefrom):  Landlord and
Tenant mutually agree that with respect to any loss which is covered by
insurance then being carried by them, the one carrying such insurance and
suffering said loss releases the other of and from any and all claims with
respect to such loss; and they further mutually agree that their insurance
companies shall have no right of subrogation against the other on account
thereof.  In the event that an additional premium is payable by either party as
a result of this provision, the other party shall reimburse the party paying
such premium the amount of such extra premium.  If, at the written request of
one party, this release and non-subrogation provision is waived, then the
obligation of reimbursement shall cease for such period of time as such waiver
shall be effective, but nothing contained in this Section shall be deemed to
modify or otherwise affect any releases elsewhere contained in this Lease.

ARTICLE XII

CASUALTY

12.1                           DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL
DAMAGE”

The term “substantial damage”, as used herein, shall refer to damage which is of
such a character that in Landlord’s reasonable, good faith estimate the same
cannot, in ordinary course, be expected to be repaired within 60 calendar days
from the time that such repair work would commence.  Any damage which is not
“substantial damage” is “partial damage”.

12.2                           PARTIAL DAMAGE TO THE BUILDING

If during the Lease Term there shall be partial damage to the Building by fire
or other casualty and if such damage shall  materially interfere with Tenant’s
use of the Premises as contemplated by this Lease, Landlord shall promptly
proceed to restore the Building to substantially the condition in which it was
immediately prior to the occurrence of such damage.

12.3                           SUBSTANTIAL DAMAGE TO THE BUILDING

If during the Lease Term there shall be substantial damage to the Building by
fire or other casualty and if such damage shall materially interfere with
Tenant’s use of the Premises as contemplated by this Lease, Landlord shall
promptly restore the Building to the extent reasonably necessary to enable
Tenant’s use of the Premises, unless Landlord, within ninety (90) days after the
occurrence of such damage, shall give notice to Tenant of Landlord’s election to
terminate this Lease.  The Landlord shall have the right to

16


--------------------------------------------------------------------------------


make such election in the event of substantial damage to the Building whether or
not such damage materially interferes with Tenant’s use of the Premises.  If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.  If Landlord has not
restored the Premises to the extent required under this Section 12.3 within nine
(9) months after the date of such damage or destruction, such nine-month period
to be extended to the extent of any delays of the completion of such restoration
due to matters beyond Landlord’s reasonable control, or if the Premises shall be
substantially damaged during the last nine (9) months of the Lease Term then, in
either such case, Tenant may elect to terminate this Lease by giving written
notice of such election to Landlord within thirty (30) days after the end of
such nine-month period and before the substantial completion of such
restoration.  If Tenant so elects to terminate this Lease, then this Lease and
the term hereof shall cease and come to an end on the date that is thirty (30)
days after the date that Landlord receives Tenant’s termination notice, unless
on or before such date Landlord has substantially completed such restoration.

12.4                           ABATEMENT OF RENT

If during the Lease Term the Building shall be damaged by fire or casualty and
if such damage shall materially interfere with Tenant’s use of the Premises as
contemplated by this Lease, a just proportion of the Base Rent payable by Tenant
hereunder shall abate proportionately for the period in which, by reason of such
damage, there is such interference with Tenant’s use of the Premises, having
regard to the extent to which Tenant may be required to discontinue Tenant’s use
of the Premises, but such abatement or reduction shall end if and when Landlord
shall have substantially restored the Premises or so much thereof as shall have
been originally constructed by Landlord (exclusive of any of Tenant’s fixtures,
furnishings, equipment and the like or work performed therein by Tenant) to
substantially the condition in which the Premises were prior to such damage.

12.5                           MISCELLANEOUS

In no event shall Landlord have any obligation to make any repairs or perform
any restoration work under this Article  XII if prevented from doing so by
reason of any cause beyond its reasonable control, including, without
limitation, the requirements of any applicable laws, codes, ordinances, rules,
or regulations, the refusal of the holder of a mortgage or ground lease
affecting the premises to make available to Landlord the net insurance proceeds
attributable to such restoration, or the inadequacy of such proceeds to fund the
full cost of such repairs or restoration, but reasonably promptly after Landlord
ascertains the existence of any such cause, it shall either terminate this Lease
or waive such condition to its restoration obligations and proceed to restore
the Premises as otherwise provided herein.  Further, Landlord shall not be
obligated in any event to make any repairs or perform any restoration work to
any alterations, additions, or improvements to the Premises performed by or for
the benefit of Tenant (all of which Tenant shall repair and restore) or to any
fixtures in or portions of the Premises or the Building which were constructed
or installed by or for some party other than Landlord or which are not the
property of Landlord.

ARTICLE XIII

EMINENT DOMAIN

13.1                           RIGHTS OF TERMINATION FOR TAKING

If the Premises, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) physically
unsuitable for Tenant’s purposes, shall be taken (including a temporary taking
in excess of 180 days) by condemnation or right of eminent domain or sold in
lieu of condemnation, Landlord or Tenant may elect to terminate this Lease by
giving notice to the other of such election not later than thirty (30) days
after Tenant has been deprived of possession.

Further, if so much of the Building (which may include the Premises) or the Lot
shall be so taken, condemned or sold or shall receive any direct or
consequential damage by reason of anything done pursuant to public or
quasi-public authority such that continued operation of the same would, in
Landlord’s opinion, be uneconomical, Landlord may elect to terminate this Lease
by giving notice to Tenant of such election not later than thirty (30) days
after the effective date of such taking.

17


--------------------------------------------------------------------------------


Should any part of the Premises be so taken or condemned or receive such damage
and should this Lease be not terminated in accordance with the foregoing
provisions, Landlord shall promptly after the determination of Landlord’s award
on account thereof, expend so much as may be necessary of the net amount which
may be awarded to Landlord in such condemnation proceedings in restoring the
Premises to an architectural unit that is reasonably suitable to the uses of
Tenant permitted hereunder.  Should the net amount so awarded to Landlord be
insufficient to cover the cost of so  restoring the Premises, in the reasonable
estimate of Landlord, Landlord may, but shall have no obligation to, supply the
amount of such insufficiency and restore the Premises to such an architectural
unit, with all reasonable diligence, or Landlord may terminate this Lease by
giving notice to Tenant within a reasonable time after Landlord has determined
the estimated cost of such restoration.

13.2                           PAYMENT OF AWARD

The Landlord shall have and hereby reserves and excepts, and Tenant hereby
grants and assigns to Landlord, all rights to recover for damages to the
Building and the Lot and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of such taking or damage,
as aforesaid.  The Tenant covenants to deliver such further assignments and
assurances thereof as Landlord may from time to time request.  Nothing contained
herein shall be construed to prevent Tenant from prosecuting in any condemnation
proceedings a claim for the value of any of Tenant’s trade fixtures installed in
the Premises by Tenant at Tenant’s expense and for relocation expenses, provided
that such action shall not affect the amount of compensation otherwise
recoverable hereunder by Landlord from the taking authority.

13.3                           ABATEMENT OF RENT

In the event of any such taking of the Premises, the Base Rent or a fair and
just proportion thereof, according to the nature and extent of the damage
sustained, shall be suspended or abated, as appropriate and equitable in the
circumstances.

13.4                           MISCELLANEOUS

In no event shall Landlord have any obligation to make any repairs under this
Article XIII if prevented from doing so by reason of any cause beyond its
reasonable control, including, without limitation, requirements of any
applicable laws, codes, ordinances, rules, or regulations or requirements of any
mortgagee.  Further, Landlord shall not be obligated to make any repairs to any
portions of the Premises or the Building which were constructed or installed by
or for some party other than Landlord or which are not the property of Landlord.

ARTICLE XIV

DEFAULT

14.1                           TENANT’S DEFAULT

(a)                                  If at any time any one or more of the
following events (herein referred to as a “Default of Tenant”) shall occur:

(i)                                     Tenant shall fail to make payment of
rent or any other monetary amount due under this lease within five (5) days
after Landlord has sent to Tenant notice of such default.

However, if:  (A) Landlord shall have sent to Tenant a notice of such default,
even though the same shall have been cured and this Lease not terminated; and
(B) during the lease year in which said notice of default has been sent by
Landlord to Tenant, Tenant thereafter shall default in any monetary payment, the
same shall be deemed to be a Default of Tenant upon Landlord giving Tenant
written notice thereof, without the five (5) day grace period set forth above;
or

(ii)                                  Tenant shall fail to perform or observe
any other covenant or provision herein contained on Tenant’s part to be
performed or observed and Tenant shall fail to remedy the same within thirty
(30) days after notice to Tenant specifying such neglect or failure, or, if such
failure is of such a nature that Tenant cannot reasonably remedy the same within
such thirty (30) day period, Tenant shall fail

18


--------------------------------------------------------------------------------


to commence promptly to remedy the same and to prosecute such remedy to
completion with diligence and continuity.

However, if (A) Landlord shall have sent to Tenant a notice of such default,
even though the same shall have been cured and this Lease not terminated; and
(B) during the lease year in which said notice of default have been sent by
Landlord to Tenant, Tenant thereafter shall default in any non-monetary matter,
the same shall be deemed to be a Default of Tenant upon Landlord giving Tenant
written notice thereof, and Tenant shall have no grace period within which to
cure the same; or

(iii)                               except as otherwise provided by applicable
law, if the estate hereby created shall be taken on execution or by other
process of law, or if Tenant shall be judicially declared bankrupt or insolvent
according to law, or if any assignment shall be made of the property of Tenant
for the benefit of creditors, or if a receiver, guardian, conservator, trustee
in involuntary bankruptcy or other similar officer shall be appointed to take
charge of all or any substantial part of Tenant’s property by a court of
competent jurisdiction, or if a petition shall be filed for the reorganization
of Tenant under any provisions of law now or hereafter enacted, and such
proceeding is not dismissed within sixty (60) days after it is begun, or if
Tenant shall file a petition for such reorganization, or for arrangements under
any provisions of such laws providing a plan for a debtor to settle, satisfy, or
extend the time for the payment of debts; or

(iv)                              Tenant shall vacate or abandon the Premises,

then, in any such case, Landlord may, in addition to any remedies otherwise
available to Landlord, immediately or at any time thereafter, and without demand
or notice, enter into and upon the Premises or any part thereof in the name of
the whole and repossess the same as of Landlord’s former estate, and expel
Tenant and those claiming by, through or under it and remove its or their
effects (forcibly if necessary) without being deemed guilty of any manner of
trespass, and without prejudice to any remedies which might otherwise be used
for arrears of rent or preceding breach of covenant and/or Landlord may
terminate this Lease by notice to Tenant and this Lease shall come to an end on
the date of such notice as fully and completely as if such date were on the date
herein originally fixed for the expiration of the term of this Lease (Tenant
hereby waiving any rights of redemption, if any, under M.G.L.A.  c. 186, §11 to
extent that such rights may be lawfully waived), and Tenant will then quit and
surrender the Premises to Landlord, but Tenant shall remain liable as herein
provided.  To the extent permitted by law, Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Tenant being evicted or dispossessed, or in the event of Landlord
obtaining possession of the Premises, by reason of the violation by Tenant of
any of the covenants and conditions of this Lease. In the event of any such
termination, entry or re-entry, Landlord shall have the right to remove and
store Tenant’s abandoned property and that of persons claiming by, through or
under Tenant at the sole risk and expense of Tenant and, if Landlord so elects,
(x) to sell such property at public auction or private sale and apply the net
proceeds to the payment of all sums due to Landlord from Tenant and pay the
balance, if any, to Tenant, or (y) to dispose of such property in any manner in
which Landlord shall elect, Tenant hereby agreeing to the fullest extent
permitted by law that it shall have no right, title or interest in any property
remaining in the Premises after such termination, entry or re-entry.

(b)                                 Tenant covenants and agrees, notwithstanding
any termination of this Lease as aforesaid or any entry or re-entry by Landlord,
whether by summary proceedings, termination, or otherwise, to pay and be liable
for on the days originally fixed herein for the payment thereof, amounts equal
to the several installments of Rent and other charges reserved as they would
become due under the terms of this Lease if this Lease had not been terminated
or if Landlord had not entered or re-entered, as aforesaid, and whether the
Premises be relet or remain vacant, in whole or in part, or for a period less
than the remainder of the Term, or for the whole thereof; but in the event the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent received by Landlord in reletting, after deduction of all
expenses incurred in reletting the Premises (including, without limitation,
remodeling costs, brokerage fees, attorneys’ fees and the like), and in
collecting the rent in connection therewith.  In lieu of any other damages or
indemnity and in lieu of full recovery by Landlord of all sums payable under all
the foregoing provisions of this Section 14.1 (b), Landlord may by written
notice to Tenant, at any time after this Lease is terminated under any of the
provisions contained in Section 14.1 or is otherwise terminated for breach of
any obligation of Tenant and before such full recovery, elect to recover, and
Tenant shall thereupon pay, as liquidated damages, an amount equal to the excess
of the present value of Rent during the Lease Term

19


--------------------------------------------------------------------------------


(excluding any Extension Term not yet commenced) over the fair market value of
the Premises for the same period.

(c)                                  In case of any Default of Tenant, re-entry,
entry, expiration and dispossession by summary proceedings or otherwise,
Landlord may (i) re-let the Premises or any part or parts thereof, either in the
name of Landlord or otherwise, for a term or terms which may at Landlord’s
option be equal to or less than or exceed the period which would otherwise have
constituted the balance of the Lease Term and may grant concessions or free rent
to the extent that Landlord considers advisable or necessary to re-let the
Premises and (ii) make such alterations, repairs and decorations in the Premises
as Landlord, in its sole judgment, considers advisable or necessary for the
purpose of reletting the Premises; and no action by Landlord in accordance with
the foregoing shall operate or be construed to release Tenant from liability
hereunder as aforesaid.  It is specifically understood and agreed that Landlord
shall be entitled to take into account in connection with any reletting of the
Premises all relevant factors which would be taken into account by a
sophisticated developer in securing a replacement tenant for the Premises, such
as, but not limited to, the first class quality of the Building and the
financial responsibility of any such replacement tenant.  Landlord shall in no
event be liable in any way whatsoever for failure to re-let the Premises, or, in
the event that the Premises are re-let, for failure to collect the rent under
such re-letting.  The Landlord agrees to list the Premises with a broker in the
event of a termination, entry or re-entry under this ARTICLE XIV, provided that
Landlord’s obligation to list the Premises as provided herein is independent of
Tenant’s obligations under this ARTICLE XIV and shall not be construed to
entitle Tenant to set-off against any amounts payable by Tenant hereunder in the
event of a breach or alleged breach by Landlord of such obligation.  In no event
shall Landlord be obligated to give priority to the re-letting of the Premises
over any other Premises in the Building or any other building owned by Landlord.

(d)                                 If there is at any time a guarantor or
assignee of this Lease or any interest of Tenant herein or any sublessee,
franchisee, concessionee, or licensee of all or any portion of the Premises, the
happening of any of the events described in paragraph (a)(iii) of this Section
with respect to such guarantor, assignee, sublessee, franchisee, concessionee,
or licensee shall constitute a Default of Tenant hereunder.

(e)                                  The specified remedies to which Landlord
may resort hereunder are not intended to be exclusive of any remedies or means
of redress to which Landlord may, at any time, be entitled lawfully and Landlord
may invoke any remedy (including the remedy of specific performance) allowed at
law or in equity as if specific remedies were not herein provided for.

(f)                                    All costs and expenses incurred by or on
behalf of Landlord (including, without limitation, attorneys’ fees and expenses)
in enforcing its rights hereunder or occasioned by any Default of Tenant shall
be paid by Tenant.

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy, insolvency, or like
proceedings by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

14.2                           LANDLORD’S DEFAULT

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord specifying wherein Landlord has failed to perform any such obligation.

20


--------------------------------------------------------------------------------


ARTICLE XV

THE LANDLORD’S ACCESS TO PREMISES

15.1                           THE LANDLORD’S RIGHT OF ACCESS

The Landlord and its agents, contractors, and employees shall have the right to
enter the Premises at all reasonable hours upon reasonable advance notice,
except in exigent circumstances, or any time in case of emergency, for the
purpose of inspecting or of making repairs or alterations, to the Premises or
the Building or additions to the Building, and Landlord shall also have the
right to make access available at all reasonable hours to prospective or
existing mortgagees or purchasers of any part of the Building.  To assure access
by Landlord to the Premises, Tenant shall provide Landlord with duplicate copies
of all keys used by Tenant in providing access to the Premises.

For a period commencing twelve (12) months prior to the expiration of the Lease
Term, as such Lease Term may be extended as provided in Section 3.3 hereof,
Landlord may have reasonable access to the Premises at all reasonable hours for
the purpose of exhibiting the same to prospective tenants.

ARTICLE XVI

RIGHTS OF MORTGAGEES

16.1                           SUBORDINATION AND ATTORNMENT

(a)                                  If any holder of a mortgage or holder of a
ground lease of property which includes the Premises, executed and recorded
subsequent to the date of this Lease, shall so elect, the interest of Tenant
hereunder shall be subordinate to the rights of such holder, provided that such
holder shall agree to recognize in writing the rights of Tenant under this Lease
upon the terms and conditions set forth herein, and the performance by Tenant of
Tenant’s obligations hereunder (but without any assumption by such holder of
Landlord’s obligations under this Lease); or

(b)                                 If any holder of a mortgage or holder of a
ground lease of property which includes the Premises executed and recorded prior
to the date of this Lease shall so elect, this Lease, and the rights of Tenant
hereunder, shall be superior in right to the rights of such holder, with the
same force and effect as if this Lease had been executed and delivered, and
recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage.

The election of any such holder as to Subsection (a) above shall be exercised by
notice to Tenant, in the same fashion as notices under this Lease are given by
Landlord to Tenant, and, if such notice is given, such subordination shall be
effective as to all advances then or thereafter made by such holder under such
mortgage or in connection with such ground lease.  Any election as to Subsection
(b) above shall become effective upon either notice from such holder to Tenant
in the same fashion as notices from Landlord to Tenant are to be given hereunder
or by the recording in the appropriate registry or recorder’s office of an
instrument, in which such holder subordinates its rights under such mortgage or
ground lease to this Lease.

(c)                                  Forthwith upon the request of Landlord, the
holder of any mortgage or deed of trust affecting the Premises, or the lessor
under any ground lease affecting the Premises, Tenant shall execute and deliver
to such party an attornment agreement providing that Tenant shall attorn to such
holder or lessor in the event of a foreclosure of such mortgage or deed of trust
or transfer in lieu thereof or a termination of such ground lease and
incorporating such other terms and conditions as such party may reasonably
require, provided that such agreement includes an agreement by such other party
to recognize the rights of Tenant under this Lease.  Irrespective of whether any
such attornment agreement has been executed, Tenant shall, in the event any
proceedings are brought for the foreclosure of, or in the event of exercise of
the power of sale under, any mortgage or deed of trust made by Landlord, its
successors or assigns, encumbering the Premises, or any part thereof, or in the
event of termination of any ground lease, if so requested, attorn to the
purchaser or ground lessor upon such foreclosure, sale or termination or upon
any grant of a deed in lieu of foreclosure and recognize such purchaser or
ground lessor as Landlord under this Lease.

21


--------------------------------------------------------------------------------


(d)                                 Tenant agrees on request of Landlord to
execute and deliver from time to time any instrument that Landlord may
reasonably deem necessary to implement the provisions of this Section 16.1.

16.2                           NOTICE TO MORTGAGEE AND GROUND LESSOR;
OPPORTUNITY TO CURE

After receiving notice from any person, firm, or other entity (or from Landlord
on behalf of any such person, etc.) that it holds a mortgage which includes the
Premises as part of the mortgaged premises, or that it is the ground lessor
under a lease with Landlord as ground lessee, which includes the Premises as a
part of the demised premises, no notice from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such holder or ground
lessor, and the curing of any of Landlord’s defaults by such holder or ground
lessor shall be treated as performance by Landlord.  Accordingly, no act or
failure to act on the part of Landlord which would entitle Tenant under the
terms of this Lease, or by law, to be relieved of Tenant’s obligations hereunder
shall have such an effect unless and until:

(a)                                  Tenant shall have first given written
notice to such holder or ground lessor, if any, specifying the act or failure to
act on the part of Landlord which could or would give basis to Tenant’s rights;
and

(b)                                 such holder or ground lessor, after receipt
of such notice, has failed or refused to correct or cure the condition
complained of within a reasonable time thereafter, but nothing contained in this
Section 16 or elsewhere in this Lease shall be deemed to impose any obligation
on any such holder or ground lessor to correct or cure any such condition

16.3                           ASSIGNMENT OF RENTS.

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

(a)          that the execution thereof by Landlord, and the acceptance thereof
by the holder of such mortgage, or the ground lessor, shall never be treated as
an assumption by such holder or ground lessor of any of the obligations of
Landlord hereunder, unless such holder or ground lessor shall, by notice sent to
Tenant, specifically otherwise elect; and

(b)         that, except as aforesaid, such holder or ground lessor shall be
treated as having assumed Landlord’s obligations hereunder only upon foreclosure
of such holder’s mortgage and the taking of possession of the Premises, or in
the case of a ground lessor, the assumption of Landlord’s position hereunder by
such ground lessor.

ARTICLE XVII

MISCELLANEOUS PROVISIONS

17.1                           CAPTIONS

The captions throughout this Lease are for convenience or reference only and
shall in no way be held or deemed to define, limit, explain, describe, modify,
or add to the interpretation, construction, or meaning of any provision of this
Lease.

17.2                           BIND AND INURE

Except as herein otherwise expressly provided, the obligations of this Lease
shall run with the land, and this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  The
reference herein to successors and assigns of Tenant is not intended to
constitute a consent to assignment by Tenant, but has reference only to those
instances in which Landlord may later give consent to a particular assignment as
required by the provisions of Article VII.  Neither the assignment by Landlord
of its interest in this Lease as security to a lender holding a mortgage on the
Building, nor the acceptance thereof by such lender, nor the exercise by such
lender of any of its rights

22


--------------------------------------------------------------------------------


pursuant to said assignment shall be deemed in any way an assumption by such
lender of any of the obligations of Landlord hereunder unless such lender shall
specifically otherwise elect in writing or unless such lender shall have
completed foreclosure proceedings under said mortgage.  Whenever the Premises
are owned by a trustee or trustees, the obligations of Landlord shall be binding
upon Landlord’s trust estate, but not upon any trustee, beneficiary or
shareholder of the trust individually.

17.3                           NO WAIVER

The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease
shall not be deemed to be a waiver of such violation or to prevent a subsequent
act, which would originally have constituted a violation, from having all the
force and effect of an original violation.  The receipt by Landlord of Rent or
additional rent with knowledge of the breach of any covenant of this Lease shall
not be deemed to be a waiver of such breach by Landlord unless such waiver be in
writing signed by Landlord.  No consent or waiver, express or implied, by
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

17.4                           NO ACCORD AND SATISFACTION

No acceptance by Landlord of a lesser sum than the minimum and additional rent
then due shall be deemed to be other than on account of the earliest installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed to be an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease or at law or in equity provided.

17.5                           CUMULATIVE REMEDIES

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and not intended to be exclusive of any other remedies or means
of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease.  In addition to the
other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.
Except as otherwise set forth herein, any obligations of Tenant as set forth
herein (including, without limitation, rental and other monetary obligations,
repair obligations and obligations to indemnify Landlord) shall survive the
expiration or earlier termination of this Lease, and Tenant shall immediately
reimburse Landlord for any expense incurred by Landlord in curing Tenant’s
failure to satisfy any such obligation (notwithstanding the fact that such cure
might be effected by Landlord following the expiration or earlier termination of
this Lease).

17.6                           PARTIAL INVALIDITY

If any term or provision of this Lease or any portion thereof or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, then the remainder of this Lease and of such term or provision
and the application of this Lease and of such term and provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be  affected thereby, and each term of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

17.7                           LANDLORD’S RIGHT TO CURE

If Tenant shall at any time default in the performance of any obligation under
this Lease, Landlord shall have the right, but not the obligation, to enter upon
the Premises and/or to perform such obligation, notwithstanding the fact that no
specific provision for such substituted performance by Landlord is made in this
Lease with respect to such default.  In performing any such obligations,
Landlord may make any payment of money or perform any other act.  All sums so
paid by Landlord (together with interest at the Lease Interest Rate) and all
necessary incidental costs and expenses in connection with the performance of
any such act by Landlord, shall be deemed to be additional rent under this Lease
and shall be payable to

23


--------------------------------------------------------------------------------


Landlord immediately on demand.  Landlord may exercise the foregoing rights
without waiving any other of its rights or releasing Tenant from any of its
obligations under this Lease.

17.8                           ESTOPPEL CERTIFICATES

Tenant agrees on the Commencement Date of the Lease Term and from time to time
thereafter, upon not less than seven (7) days’ prior written request by
Landlord, to execute, acknowledge and deliver to Landlord a statement in
writing, certifying that this Lease is unmodified and in full force and effect,
that Tenant has no defenses, offsets or counterclaims against its obligations to
pay rent and other charges required under this Lease and to perform its other
covenants under this Lease and that there are no uncured defaults of Landlord or
Tenant under this Lease (or, if there have been any modifications, that this
Lease is in full force and effect, as modified, and stating the modifications,
and, if there are any defenses, offsets, counterclaims or defaults, setting them
forth in reasonable detail), and the dates to which the Rent and other charges
have been paid.  Any such statement delivered pursuant to this Section 17.8 may
be relied upon by any prospective purchaser or mortgagee of the property which
includes the Premises or any prospective assignee of any such mortgagee.

Landlord agrees on the Commencement Date of the Lease Term and from time to time
thereafter, upon not less than seven (7) days’ prior written request by Tenant,
to execute, acknowledge and deliver to Tenant a statement in writing, certifying
that this Lease is unmodified and in full force and effect, that Landlord has no
claims against Tenant for its obligations to pay rent and other charges required
under this Lease and to perform its other covenants under this Lease and that
there are no uncured defaults of Landlord or Tenant under this Lease (or, if
there have been any modifications, that this Lease is in full force and effect,
as modified, and stating the modifications, and, if there are any claims or
defaults, setting them forth in reasonable detail), and the dates to which the
Rent and other charges have been paid.  Any such statement delivered pursuant to
this Section 17.8 may be relied upon by any prospective purchaser, assignee,
sublessee or mortgagee of the Tenant or the Premises subject to the provisions
of Article VII.

17.9                           BROKERAGE

Each party hereto warrants and represents that it has dealt with no real estate
broker or agent other than ­Farley White Management Company (the “Broker”) in
connection with this transaction and agrees to defend, indemnify and save the
other party harmless from and against any and all claims for commissions or fees
arising out of this  Lease which, as to the respective parties, are inconsistent
with such party’s warranties and representations.  Landlord shall be responsible
for any commissions or fees owed to the Broker in connection with this
transaction.

17.10                     ENTIRE AGREEMENT

All negotiations, considerations, representations, and understandings between
Landlord and Tenant are incorporated herein and this Lease expressly supersedes
any proposals or other written documents relating hereto.  This Lease may be
modified or altered only by written agreement between Landlord and Tenant, and
no act or omission of any employee or agent of Landlord shall alter, change, or
modify any of the provisions hereof.

17.11                     HOLDOVER

If Tenant remains in the Premises after the termination of this Lease, by its
own terms or for any other reason, such holding over shall not be deemed to
create any tenancy, but Tenant shall be a tenant at sufferance only, at a daily
rate equal to one hundred fifty percent (150%) of the Rent applicable
immediately prior to such termination plus the then applicable additional rent
and other charges under this Lease.  Tenant shall also pay to Landlord all
damages, direct or indirect, sustained by Landlord by reason of any such holding
over.  Otherwise, such holding over shall be on the terms and conditions set
forth in this Lease as far as applicable.

24


--------------------------------------------------------------------------------


17.12                     COUNTERPARTS

This Lease is executed in any number of counterparts, each copy of which is
identical, and any one of which shall be deemed to be complete in itself and may
be introduced in evidence or used for any purpose without the production of the
other copies.

17.13                     CONSTRUCTION AND GRAMMATICAL USAGE

This Lease shall be governed, construed and interpreted in accordance with the
laws of The Commonwealth of Massachusetts, and Tenant agrees to submit to the
personal jurisdiction of any court (federal or state) in said Commonwealth for
any dispute, claim or proceeding arising out of or relating to this Lease.  In
construing this Lease, feminine or neuter pronouns shall be substituted for
those masculine in form and vice versa, and plural terms shall be substituted
for singular and singular for plural in any place in which the context so admits
or requires.  If there be more than one party tenant, the covenants of Tenant
shall be the joint and several obligations of each such party and, if Tenant is
a partnership, the covenants of Tenant shall be the joint and several
obligations of each of the partners and the obligations of the firm.

17.14                     WHEN LEASE BECOMES BINDING

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith.  The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant.

17.15                     SECURITY DEPOSIT

If, in Section 1.2 hereof, a security deposit is specified, Tenant agrees that
the same will be paid upon execution and delivery of this Lease, and that
Landlord shall hold the same, throughout the term of this Lease, as security for
the performance by Tenant of all obligations on the part of Tenant to be kept
and performed.  Landlord shall have the right from time to time without
prejudice to any other remedy Landlord may have on account thereof, to apply
such deposit, or any part thereof, to cure a default by Tenant hereunder or
Landlord’s damages arising from any default on the part of Tenant.  If any
amount of such deposit is so applied, Tenant shall pay the amount so applied to
Landlord upon demand therefor.  Tenant not then being in default, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 17.15 to Tenant on the
expiration or earlier termination of the Lease Term and surrender of possession
of the Premises by Tenant to Landlord.  While Landlord holds such deposit,
Landlord shall have no obligation to pay interest on the same and shall have the
right to commingle the same with Landlord’s other funds.  If Landlord conveys
Landlord’s interest under this Lease, the deposit or any part thereof not
previously applied may be turned over by Landlord to Landlord’s grantee, and if
so turned over, Tenant agrees to look solely to such grantee for proper
application of the deposit in accordance with the terms of this Section 17.15
and the return thereof in accordance herewith.

Neither a successor landlord, the holder of a mortgage nor the lessor in a
ground lease of property which includes the Premises shall ever be responsible
to Tenant for the return or application of any such deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such deposit shall have
been received in hand by such successor, holder or ground lessor.

In lieu of a cash security deposit pursuant to this Section, Tenant may elect to
deliver to Landlord concurrent with Tenant’s execution of this Lease, an
unconditional, clean, irrevocable, fully assignable standby letter of credit
(the “L-C”) in the amount of the Security Deposit stated in Section 1.2 which
L-C shall be issued by a commercial bank which is acceptable to Landlord, and
which L-C may be presented for payment in a location acceptable to Landlord. 
The L-C shall be substantially in the form attached hereto as Exhibit E, and
otherwise in form and content reasonably acceptable to Landlord and for a term
of not less than one (1) year.  Tenant shall pay all expenses, points and/or
fees associated with obtaining the L-C.

The L-C shall be held by Landlord as security for the faithful performance by
Tenant of all the terms, covenants, and conditions of this Lease to be kept and
performed by Tenant during the Lease Term.

25


--------------------------------------------------------------------------------


If Tenant defaults with respect to any provisions of this Lease, including, but
not limited to, the provisions relating to the payment of rent, or if Tenant
fails to renew the L-C at least thirty (30) days before its expiration, Landlord
may, but shall not be required to, draw upon all or any portion of the L-C for
payment of any rent or any other sum in default, or for the payment of any
amount that Landlord may spend or may become obligated to spend by reason of
Tenant’s default; or to compensate Landlord for any other loss, cost or damage
that Landlord may suffer by reason of Tenant’s default.  The use, application or
retention of the L-C, or any portion thereof, by Landlord shall not prevent
Landlord from exercising any other right or remedy provided by this Lease or by
law.  The parties agree that Landlord shall not first be required to proceed
against the L-C and the L-C shall not operate as a limitation on any recovery to
which Landlord may otherwise be entitled.  Any amount of the L-C which is drawn
upon by Landlord, but is not used or applied by Landlord, shall be held by
Landlord (and need not be segregated in a separate account) and deemed a
security deposit (the “L-C Security Deposit”).  If any portion of the L-C is
drawn upon, Tenant shall, within five (5) business days after written demand
therefore, reinstate the L-C to the amount then required under this Lease, and
Tenant’s failure to do so shall be an Event of Default under this Lease.

Upon Tenant’s reinstatement of the L-C to the amount required under this Lease,
Landlord shall promptly return to Tenant the amount of Landlord’s draw on the
L-C, but only to the extent Landlord has not used or is not entitled to retain
the amount drawn in accordance with this Section.  If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, the L-C
Security Deposit and/or the L-C, or any balance thereof, shall be returned to
Tenant within sixty (60) days following the later of the expiration of the Term
or the vacating of the Premises by Tenant.

Upon any conveyance by Landlord of its interest under this Lease, the L-C may be
assigned by Landlord to Landlord’s grantee or transferee and the L-C Security
Deposit may be delivered by Landlord’s grantee or transferee.  Upon any such
assignment or delivery, Tenant hereby releases Landlord herein named of and from
any and all liability with respect to the L-C and L-C Security Deposit, its and
their application and return, and Tenant agrees to look solely to such grantee
or transferee.  This provision shall also apply to subsequent grantees and
transferees.  Tenant shall pay as additional rent any transfer fees charged by
the issuer of the L-C.

17.16                     LANDLORD’S ENFORCEMENT EXPENSES

Unless prohibited by applicable law, the Tenant agrees to pay to the Landlord
the amount of all fees and expenses (including, without limitation, attorneys’
fees and costs) incurred by the Landlord arising out of or resulting from any
act or omission by the Tenant with respect to this Lease or the Premises,
including without limitation, any breach by the Tenant of its obligations
hereunder, irrespective of whether Landlord resorts to litigation as a result
thereof.

17.17                     NO SURRENDER

The delivery of keys to any employee of Landlord or to Landlord’s agents or
employees shall not operate as a termination of this Lease or a surrender of the
Premises.

17.18                     COVENANT OF QUIET ENJOYMENT

Subject to the terms and provisions of this Lease and on payment of the Rent,
additional rent, and other sums due hereunder and compliance with all of the
terms and provisions of this Lease, Tenant shall lawfully, peaceably, and
quietly have, hold, occupy, and enjoy the Premises during the term hereof,
without hindrance or ejection by Landlord or by any persons claiming under
Landlord; the foregoing covenant of quiet enjoyment is in lieu of any other
covenant, express or implied.

17.19                     NO PERSONAL LIABILITY OF THE LANDLORD

The Tenant agrees to look solely to Landlord’s then equity interest in the
Building and the Lot at the time owned, or in which Landlord holds an interest
as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (whether Landlord be an individual,
partnership, firm, corporation, trustee, or other fiduciary) nor any partner,
policyholder, officer, shareholder

26


--------------------------------------------------------------------------------


or director of Landlord, nor any trust of which any person holding Landlord’s
interest is trustee nor any successor in interest to any of the foregoing shall
ever be personally liable for any such judgment, or for the payment of any
monetary obligation to Tenant.  The covenants of Landlord contained in this
Lease shall be binding upon Landlord and Landlord’s successors only with respect
to breaches occurring during Landlord’s and Landlord’s successors’ respective
periods of ownership of Landlord’s interest hereunder.

17.20                     NOTICES

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be delivered by
hand or sent by registered or certified mail, postage prepaid or by so-called
“express” mail (such as Federal Express or U.S. Postal Service Express Mail):

If intended for Landlord, addressed to Managing Agent at the address set forth
in Section 1.2 with a copy to Landlord at the address set forth in Section 1.2
or to such other addresses as may from time to time hereafter be designated by
Landlord by like notice.

If intended for Tenant, addressed to Tenant at the address set forth on the
first page of this Lease with a copy to 21 Erie Street, Cambridge, MA 02139 or
to such other address or addresses as may from time to time hereafter be
designated by Tenant by like notice.

All such notices shall be effective upon delivery, attempted delivery, or
refusal, whichever occurs first, at the address or addresses of the intended
recipient, as set forth above.

IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the date set forth in Section 1.2, above.

 

LANDLORD:

 

FORTUNE WAKEFIELD, LLC

 

 

 

 

 

 

 

 

/s/ Roger W. Altreuter

 

 

 

By: Roger W. Altreuter

 

 

Its: Manager

 

 

 

 

 

 

TENANT:

 

METABOLIX, INC.

 

 

 

 

 

 

 

 

/s/ James J. Barber

 

 

 

By:James J. Barber

 

 

Its: President & CEO

 

27


--------------------------------------------------------------------------------


EXHIBIT “A”

[Plan showing the Premises]

28


--------------------------------------------------------------------------------


EXHIBIT “B”

[Plan showing Landlord’s Work]

29


--------------------------------------------------------------------------------


EXHIBIT “C”

BUILDING SERVICES

I.

CLEANING

 

A.

General

 

 

1.

All cleaning of common areas and public lavatories and office space will be
performed between 5 PM and 12 Midnight, Monday through Friday.

 

 

 

 

 

 

B.

Daily Operations (5 times per week)

 

 

1.

Lavatories (Common Areas).

 

 

 

a.

Scour, wash and disinfect all toilet seats, basins, bowls, urinals and
tile          walls near urinals, throughout.

 

 

 

b.

Sweep and wash floors with disinfectant.

 

 

 

c.

Wash and polish mirrors, shelves, bright work and enameled surfaces.

 

 

 

d.

Hand dust and clean all partitions, dispenser and receptacles.

 

 

 

e.

Fill and maintain all toilet tissue holders, soap dispensers,
towel          dispensers and sanitary napkin dispensers.

 

 

2.

Common Areas

 

 

 

a.

Sweep, wet-mop and mop dry all untreated flooring.

 

 

 

b.

All finger marks, scuff marks and surface blemishes shall be removed.

 

 

 

c.

Clean all metal surfaces nightly. Untreated metal shall be polished.

 

 

 

d.

Clean all cigarette urns and replace sand.

 

 

 

e.

Clean entrance and lobby glass.

 

 

 

f.

Dust all air conditioning louvers, grills, etc.

 

 

 

g.

Dust elevators doors, walls, ceilings and metal work. Vacuum door tracks and
elevator floors.

 

 

 

h.

Check all stairways; sweep and mop as necessary.

 

 

 

 

 

 

 

3.

Tenant’s Office Space

 

 

 

a.

All flooring to be swept nightly and wash flooring weekly.

 

 

 

b.

Waxing to be done at Tenant’s expense.

 

 

 

c.

Spot mop all floors for spills, smears and foot tracks throughout.

 

 

 

d.

All carpeting and rugs to be vacuumed nightly.

 

 

 

e.

Hand dust weekly and wipe clean all furniture, fixtures, etc..

 

 

 

f.

Empty and clean all waste receptacles nightly and replace plastic liners as
necessary.

 

 

 

g.

Wash clean all water fountains and water coolers.

 

 

 

h.

Dust all floor and other ventilating louvers within reach; damp wipe as
necessary.

 

 

 

i.

Wipe clean and polish all brass.

 

 

 

j.

Clean all glass furniture tops.

 

 

 

k.

Collect and remove wastepaper, cardboard boxes and waste material.

 

 

 

l.

Dust and wash closet and coat room shelving, coat racks and flooring.

 

C.

YEARLY

 

1.

Common Areas

 

 

 

a.

Strip and wax all resilient tile floor areas. Clean all carpeting.

 

 

2.

Windows

 

 

 

a.

Clean inside and outside of all windows (to be performed during
daylight          hours).

 

 

II. HEATING, VENTILATING AND AIR CONDITIONING

30


--------------------------------------------------------------------------------


Heating, ventilating and air conditioning of the common areas as required to
provide reasonably comfortable temperatures for normal business day occupancy
(excepting holidays); Monday through Friday from 8:00 AM to 6:00 PM and Saturday
from 8:00 AM to 1:00 PM, will be provided through various means. Landlord agrees
to maintain and keep in good working order all heating, ventilating and air
conditioning equipment servicing the premise.

III.                      WATER

Hot water for public lavatory purposes and cold water for public drinking,
lavatory and toilet purposes.

IV.                      ELEVATORS

Elevators for the use of all tenants and the general public will provide access
to and from all occupied floors of the buildings.  Programming of elevators
(including, but not limited to, service elevators) shall be as Landlord from
time to time determines best for the Mill as a whole.

V.                          RELAMPING OF LIGHT FIXTURES

Tenant is responsible for lamps, ballasts and starters within the Premises.

VI.                      SECURITY

1.               All parking lots will be secured with card access only (except
visitor sections).

VII.                  SNOWPLOWING

1.               Landlord will begin plowing of parking lots and walks whenever
three inches of snow accumulates.

2.               Landlord will use diligent efforts, following overnight storms,
to have all lots cleared and open by 8:00 AM each business day morning.

VIII.              SHUTTLE BUS SERVICE

Landlord shall provide a shuttle service from 7:30 AM to 9:30 AM and from 4:00
PM to 6:00 PM to and from the Ayotte Garage.  Landlord shall not be obligated to
provide a shuttle service so long as Landlord can meet all of the Tenant’s
standard parking requirements per this Lease with parking spaces on lots
surrounding the Property.

IX.                     VISITOR PARKING

Landlord shall provide fifty (50) visitor parking spaces for the use of all
Tenants of the building and their guests.

31


--------------------------------------------------------------------------------


EXHIBIT “D”

Commencement Date Agreement

Fortune Wakefield, LLC

c/o Farley White Management Company, LLC

660 Suffolk Street

Lowell, MA 01854

RE:                             Metabolix, Inc.

650 Suffolk Street

Lowell, MA 01854

Dear [Name of Contact]:

Reference is made to that certain Lease, dated as of March             2007,
between Fortune Wakefield, LLC, as Landlord and Metabolix, Inc. as Tenant, with
respect to Premises in the above-referenced building.  In accordance with
Section 4.1 of the Lease, this is to confirm that the Commencement Date of the
Term of the Lease occurred on               , and that the Term of the Lease
shall expire on                 .

If the foregoing is in accordance with your understanding, kindly execute the
enclosed duplicate of this letter, and return the same to us.

 

Very truly yours,

 

 

 

 

 

Fortune Wakefield, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Accepted and Agreed:

Metabolix, Inc.

By:

 

 

Name:

 

Title:

 

Date:

32


--------------------------------------------------------------------------------


EXHIBIT “E”

Form of Letter of Credit

[left blank in original]

33


--------------------------------------------------------------------------------